Citation Nr: 0218780	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  99-22 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated at 50 
percent.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board undertook development 
of this matter in February 2002.  That development has 
been completed and the case is ready for further appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by no more than 
serious social and occupational impairment.

3.  The veteran's service-connected PTSD is not 
sufficiently disabling as to preclude securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The requirements for a total disability evaluation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claims by means of the discussions in the 
July 1999 rating decision and the November 1999 Statement 
of the Case.  

In the rating decision, the veteran was informed of the 
basis for his assigned disability evaluation and the 
denial of TDIU.  In the Statement of the Case, the RO 
notified the veteran of all regulations pertinent to his 
claims, informed him of the reasons for the denials, and 
provided him with additional opportunities to present 
evidence and argument in support of his claims.  In 
addition, the Board sent letters to the veteran that 
explained the evidentiary development of his case.  
Therefore, the Board finds that the rating decision, 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO and the Board provided the veteran with VA medical 
examinations and opinions.  The veteran did not submit any 
evidence and did not wish to appear for a personal 
hearing.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and 
that no further action is necessary to meet the 
requirements of the VCAA.

I. PTSD

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

The record shows that the RO granted service connection 
for PTSD in a November 1996 rating decision and assigned a 
50 percent evaluation effective from June 1996.  In March 
1999, the veteran submitted claims for an increased 
evaluation for PTSD and entitlement to TDIU.  These claims 
were denied in the July 1999 rating decision and the 
present appeal ensued.

At a March 1999 VA examination, the veteran reported that 
he had been unemployed since 1989, at which time he had 
worked in retail sales.  He had held that job for 10 to 15 
years but left because he could not handle the pressure.  
He currently lived with his girlfriend and did not 
socialize with many people.  He had one friend with whom 
he visited, and his activities of daily living were 
otherwise very limited.  The veteran complained of several 
physical ailments including kidney discomfort, back pain, 
left shoulder pain, headaches, and chest pain.  He walked 
with a bent gait and a limp.  

Objectively, the veteran's personal appearance was 
adequate and eye contact was reasonably good.  Speech was 
clear and understandable, and no thought disorder was 
apparent.  The veteran presented with a slightly 
despondent mood and a somewhat flat affect.  Anxiety and 
stress affected his concentration, and the lack of 
concentration affected his short term memory.  Long term 
memory, judgment, and impulse control were intact.  
Insight was somewhat limited.  The veteran denied suicidal 
or homicidal thoughts.  When under stress, he had problems 
organizing his thoughts and heard voices.  He had 
occasional panic attacks, as well as depression and 
anxiety.  The veteran reported nightmares 2 to 3 times per 
week.  The nightmares and his physical ailments caused 
sleep impairment.  The veteran avoided crowds and stimuli 
that reminded him of the war.  The veteran was diagnosed 
with PTSD, depression, and anxiety, and assigned a Global 
Assessment of Functioning (GAF) Score of 42.

At a May 2002 VA examination, the veteran reported that he 
was seen every 3 to 6 months on an outpatient psychiatric 
basis.  The examiner observed that the veteran had been 
assigned GAF scores of 60 in March 2000 and June 2001.  
The veteran used an antidepressant that had been increased 
9 months earlier.  Since that time, the veteran felt 
slightly more relaxed and able to sleep.  He had never 
received inpatient care and did not receive individual 
counseling.

The veteran reported a history of alcohol and substance 
abuse, and continued to use marijuana occasionally.  He 
reported medical problems including hypertension, 
gallstones, and chronic severe back pain.  He lived with a 
girlfriend whom he had known for 32 years.  He had several 
children, all with severe behavioral problems, and he was 
involved in raising a grandson.  He socialized very little 
outside of his family.  He read books, listened to music, 
and did landscaping around his home.  He avoided 
television because of the violence.  The veteran reported 
that he was socially isolated and withdrawn; he did not 
trust others and avoided crowds.  The examiner noted 
serious impairment of social functioning during the 
interview.

The veteran reported that he had not worked since 1989 and 
was not currently seeking work.  He had applied for Social 
Security benefits based on his PTSD and physical 
disabilities.  The veteran believed that his PTSD affected 
his ability to work because he had problems being near 
other people and loud noises.  The examiner noted serious 
impairment of occupational functioning during the 
interview.

Objectively, the veteran's hygiene and eye contact were 
fair.  He presented as alert and oriented.  Mood appeared 
depressed with a constricted affect.  Attention 
concentration was reduced, but memory functioning was 
adequate.  Speech was slow but otherwise rational and 
coherent.  There was no evidence of psychosis or lethal 
intent.  Insight, judgment, and impulse control were fair.  
The veteran reported intrusive thoughts, flashbacks, and 
nightmares.  His symptoms also included avoidance 
behavior, decreased interest in activities, and startle 
response.  The examiner commented that there was not a 
significant change in the veteran's social and 
occupational functioning since the last examination and 
that he continued to be seriously impaired.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 52.

In July 2002, the examiner opined that, if the veteran 
were unemployable, it could not be attributed to his PTSD 
symptoms alone.  The PTSD contributed to the veteran's 
serious occupational impairment, but the veteran also had 
reported numerous medical conditions that would likely 
contribute to his inability to secure gainful employment.  

The veteran's PTSD has been assigned a schedular 50 
percent evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  Under this Diagnostic Code, 
a 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Based upon the above record, the Board finds that the 
evidence supports an evaluation of 70 percent for PTSD.  
The Board acknowledges that the veteran has been assigned 
GAF scores that represent both moderate and severe 
symptoms.  The Board also notes that the veteran generally 
does not exhibit the symptoms attributable to a 70 percent 
disability evaluation.  However, according the veteran the 
benefit of the doubt, the Board finds that his overall 
disability picture more closely approximates a 70 percent 
disability evaluation.  The veteran's predominant symptoms 
include sleep impairment, anxiety, depression, and social 
isolation.  Notably, the recent VA examiner described the 
veteran's social and occupational impairment as severe.  

Nevertheless, the Board finds that no more than a 70 
percent evaluation is warranted.  The veteran has not been 
shown to have total occupational and social impairment due 
to his PTSD, and he exhibits none of the symptomatology 
necessary for a 100 percent evaluation.  Accordingly, an 
evaluation of 70 percent, but no more than 70 percent, is 
granted.

II. TDIU

In the veteran's written application for TDIU, he reported 
that he was unable to work due to his back and his PTSD.  
He reported that he had last worked full time in June 1977 
and that he had become too disabled to work in August 
1992.  He had worked in 1989 as a laborer.  He identified 
no employers.  He had a high school education and some 
college.

VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to 
meet the percentage requirements for eligibility for a 
total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2002).

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different 
position than other veterans with the same disability 
rating.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's only service-connected disability is PTSD, 
now rated at 70 percent.  Accordingly, the veteran meets 
the basic criteria for consideration for entitlement to 
TDIU on a schedular basis under 38 C.F.R. § 4.16(a) 
(2002).  However, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's PTSD, 
standing alone, prevents him from retaining gainful 
employment.  As discussed above, the VA examiner opined 
that the veteran's PTSD alone did not render him 
unemployable.  Rather, his nonservice-connected physical 
disabilities contributed to any inability to obtain or 
maintain employment.  This opinion is in accordance with 
the veteran's own statements that his physical 
disabilities, particularly his back, cause his inability 
to work.  The record contains no opinion in contradiction 
to that of the VA examiner. 

In addition, the Board finds that an extraschedular grant 
of TDIU is not warranted.  The record contains no evidence 
that the veteran's PTSD has resulted in marked 
interference with employment beyond that contemplated by 
the rating schedule, or frequent periods of 
hospitalization that would render impractical the 
application of the rating schedule.  Accordingly, the 
Board can identify no basis for a grant of TDIU and the 
appeal is denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.

Entitlement to TDIU is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

